                                               Case 5:18-cv-07454-LHK Document 44 Filed 03/20/19 Page 1 of 3



                                      1   Clarissa A. Kang, No. 210660
                                          TRUCKER  HUSS
                                      2   A Professional Corporation
                                          One Embarcadero Center, 12th Floor
                                      3   San Francisco, CA 94111
                                          Telephone:    (415) 788-3111
                                      4   Facsimile:    (415) 421-2017
                                          E-mail:       ckang@truckerhuss.com
                                      5
                                          Brian D. Murray, No. 294100
                                      6   TRUCKER  HUSS, APC
                                          15821 Ventura Blvd., Suite 510
                                      7   Los Angeles, CA 91436
                                          Telephone:    (213) 537-1016
                                      8   Facsimile:    (213) 537-1020
                                          E-mail:       bmurray@truckerhuss.com
                                      9
                                          Attorneys for Defendant
                                     10   MONTEREY COUNTY HOSPITALITY
                                          ASSOCIATION
One Embarcadero Center, 12th Floor




                                     11
 San Francisco, California 94111
   A Professional Corporation
     Trucker  Huss




                                     12                                   UNITED STATES DISTRICT COURT

                                     13                                  NORTHERN DISTRICT OF CALIFORNIA

                                     14

                                     15   BENJAMIN WISE, an individual,                    Case No. 5:18-cv-07454-LHK
                                     16                             Plaintiff,             JOINT STIPULATION TO EXTEND
                                                                                           MONTEREY COUNTY HOSPITALITY
                                     17               vs.                                  ASSOCIATION’S DEADLINE TO
                                     18                                                    RESPOND TO THE COMPLAINT
                                          MONTEREY COUNTY HOSPITALITY
                                          ASSOCIATION HEALTH AND WELFARE
                                     19   PLAN; UNITED HEALTHCARE SERVICES,                Assigned to Hon. Lucy H. Koh
                                          INC.; MONTEREY COUNTY HOSPITALITY
                                     20   ASSOCIATION; MVI ADMINISTRATORS                  Complaint Filed: December 11, 2018
                                          INSURANCE SOLUTIONS, INC.; MAXIMUS
                                     21   FEDERAL SERVICES, INC.; UNITED                   Current deadline to respond: March 22, 2019
                                          HEALTHCARE INSURANCE COMPANY;
                                     22   AND Does 1 through 10,                           New deadline to respond:    April 12, 2019

                                     23                             Defendants.
                                     24

                                     25               TO THE HONORABLE COURT:
                                                      The parties hereto, Defendant MONTEREY COUNTY HOSPITALITY ASSOCIATION
                                     26
                                          (“Defendant”) and Plaintiff BENJAMIN WISE (“Plaintiff”), by and through their counsel of record,
                                     27
                                          hereby stipulate as follows:
                                     28
                                                                                                                                         1
                                          JOINT STIPULATION TO EXTEND DEFENDANT MONTEREY COUNTY HOSPITALITY ASSOCIATION’S
                                          TIME TO RESPOND TO THE COMPLAINT; CASE NO. 3:16-CV-03994-JST
                                          181313.v1
                                               Case 5:18-cv-07454-LHK Document 44 Filed 03/20/19 Page 2 of 3



                                      1               WHEREAS, Defendant’s current deadline to respond to the Complaint is March 22, 2019;

                                      2               WHEREAS, Defendant is in the process of substituting in new counsel;

                                      3               WHEREAS, Defendant and Plaintiff stipulate that Defendant Monterey County Hospitality

                                      4   Association shall have a further three week extension of time to answer or otherwise respond to the

                                      5   Complaint, up to and including April 12, 2019;

                                      6               WHEREAS, Northern District of California Local Rule 6-1(a) allows parties to stipulate,

                                      7   without Court approval, to extend the time to answer or otherwise respond to the Complaint;

                                      8               WHEREAS, this extension will not alter the date of any event or deadline already fixed by

                                      9   Court order.

                                     10               IT IS SO STIPULATED.
One Embarcadero Center, 12th Floor




                                     11   DATED: March 20, 2019                           TRUCKER  HUSS
 San Francisco, California 94111
   A Professional Corporation
     Trucker  Huss




                                     12
                                                                                          By: /s/Clarissa A. Kang
                                     13                                                       Clarissa A. Kang
                                                                                              Brian D. Murray
                                     14
                                                                                               Attorneys for Defendants
                                     15                                                        MONTEREY COUNTY HOSPITALITY
                                                                                               ASSOCIATION
                                     16

                                     17   Dated: March 20, 2019                           DAVIS LAW GROUP, PLC

                                     18                                                   By: /s/ D. Jason Davis         __________________
                                                                                              D. Jason Davis
                                     19
                                                                                               Attorneys for Plaintiff
                                     20                                                        BENJAMIN WISE

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                                                                  2
                                          JOINT STIPULATION TO EXTEND DEFENDANT MONTEREY COUNTY HOSPITALITY ASSOCIATION’S
                                          TIME TO RESPOND TO THE COMPLAINT; CASE NO. 3:16-CV-03994-JST
                                          181313.v1
                                               Case 5:18-cv-07454-LHK Document 44 Filed 03/20/19 Page 3 of 3



                                      1                                 ATTESTATION OF E-FILED SIGNATURE
                                      2               I, Clarissa A. Kang am the ECF user whose ID and password are being used to file this Joint

                                      3   Stipulation to Extend Monterey County Hospitality Association’s Deadline to Respond to the

                                      4   Complaint. In compliance with Local Rule 5-1(i), I hereby attest that D. Jason Davis, counsel for

                                      5   Plaintiff, has concurred in this filing.

                                      6                                                   By: /s/ Clarissa A. Kang
                                                                                              Clarissa A. Kang
                                      7
                                                                                               Attorneys for Defendants
                                      8                                                        MONTEREY COUNTY HOSPITALITY
                                                                                               ASSOCIATION
                                      9

                                     10
One Embarcadero Center, 12th Floor




                                     11
 San Francisco, California 94111
   A Professional Corporation
     Trucker  Huss




                                     12

                                     13

                                     14

                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                                                               3
                                          JOINT STIPULATION TO EXTEND DEFENDANT MONTEREY COUNTY HOSPITALITY ASSOCIATION’S
                                          TIME TO RESPOND TO THE COMPLAINT; CASE NO. 3:16-CV-03994-JST
                                          181313.v1
